PER Cueiam.
Plaintiffs, who have filed a joint brief, by their appeal are seeking a new 'trial only as against the defendants Martin. All of their assignments of error, except a formal one .as to the signing of the judgment, relate to the charge in respect to the second .issue in *451each case. In each -ease tíre jseoond issue reads: “Was tíre plaintiff damaged iby .the negligence oí tíre defendants Walter E. Martin and Mari-lou Martin, a minor, as alleged?” The jury answered the second issue in each case, “No.”
The jury, under application of settled and relevant principles of law as stated in the charge, resolved the issue of fact on the second issue in each ease against the plaintiff. A careful examination,of their assignments of error discloses no new question or feature requiring extended discussion. Prejudicial error 'has not been made to appear. The verdict and judgment will be upheld in each case.
No error.